      Case 4:17-cv-03701 Document 35 Filed on 05/24/19 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JENNIFER YOUNG and                             §
CHRISTOPHER LUSK,                              §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §    Case No. 4:17-cv-3701
                                               §
MEDICREDIT INC.                                §
                                               §
       Defendant.                              §

                               PLAINTIFF’S NOTICE OF APPEAL

       Notice is hereby given Plaintiff Jennifer Young, in the above-named case, hereby appeals

to the United States Court of Appeals for the Fifth Circuit from the final judgment in Judge Nancy

F. Atlas’ Order [Doc. No. 31] GRANTING Defendant’s Motion for Summary Judgment and

DISMISSING WITH PREJUDICE all Plaintiff Jennifer Young’s claims entered in this action on

the 26th day of April, 2019.

                                                    Respectfully Submitted,

                                                    HUGHES ELLZEY, LLP

                                                    /s/ Jarrett L. Ellzey
                                                    W. Craft Hughes
                                                    Texas Bar No. 24046123
                                                    E-Mail: craft@hughesellzey.com
                                                    Jarrett L. Ellzey
                                                    Texas Bar No. 24040864
                                                    E-Mail: jarrett@hughesellzey.com
                                                    1105 Milford Street
                                                    Houston, TX 77006
                                                    Phone: (713) 554-2377
                                                    Fax: (888) 995-3335

                                                    ATTORNEYS FOR PLAINTIFF



NOTICE OF APPEAL                                                                       PAGE 1 OF 2
      Case 4:17-cv-03701 Document 35 Filed on 05/24/19 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing document with the clerk of court
using the CM/ECF system on May 24, 2019, and further certify that a copy of the foregoing was
served on all counsel of record pursuant to the Federal Rules of Civil Procedure as follows:

Aimee B. Parsons
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
One Allen Center
500 Dallas Street, Suite 3000
Houston, TX 77002
Phone: (713) 655-0855
Fax: (713) 655-0020

Jacob F. Hollars, #50352 (CO) Admitted pro hac vice
SPENCER FANE LLP
1700 Lincoln St., Suite 2000
Denver, CO 80203
Phone: (303) 839-3800
Facsimile: (303) 839-3838

Counsel for Defendant




                                                      /s/ Jarrett L. Ellzey
                                                      Jarrett L. Ellzey




NOTICE OF APPEAL                                                                        PAGE 2 OF 2
